Citation Nr: 1701530	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-17 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

3.  Entitlement to an initial compensable rating for hammer toes of the right foot.

4.  Entitlement to an initial compensable rating for hammer toes of the left foot.

5.  Entitlement to an initial compensable rating for hallux valgus of the right foot.

6.  Entitlement to an initial compensable rating for hallux valgus of the left foot.

7.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the cervical spine. 

8.  Entitlement to a compensable rating for right hand scar.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1982 to August 1993, from December 1996 to September 1997, and from December 2002 to July 2010.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the May 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral plantar fasciitis is "severe," with the weight-bearing line medial to the great toes, pain on palpation and use accentuated, indication of swelling on use, and characteristic callosities.

2.  The Veteran's right and left hammertoe disability does not affect all toes of either foot. 

3.  The medical evidence shows that the Veteran has undergone right and left foot bunionectomies.

4.  The 30 percent rating (granted herein) for bilateral plantar fasciitis contemplates bilateral foot pain; separate ratings under Diagnostic Code 5280 or 5282 would evaluate the same manifestation of foot pain under different diagnoses.  

5.  For the entire initial rating period on appeal, the evidence is in equipoise as to whether the Veteran's cervical spine disability has been manifested by limitation of flexion of the cervical spine, at worst, to 30 degrees with muscle spasms.

6.  The Veteran has one scar at the base of his right thumb that is asymptomatic; the scar is not painful or unstable and does not result in any disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5276 (2016).

2.  The criteria for a compensable rating for right foot hammertoe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2016).

3.  The criteria for a compensable rating for left foot hammertoe have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2016).

4.  The criteria for a compensable rating for right foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2016).

5.  The criteria for a compensable rating for left foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2016).

6.  The criteria for a disability rating of 20 percent, but no higher, for the cervical spine disability have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243 (2016).

7.  The criteria for a compensable disability rating for a right hand scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA's duty to notify was satisfied by letters dated in November 2010 and September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
The Veteran's service treatment, private and VA treatment records, and lay statements have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in December 2010 with an addendum opinion in June 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disabilities at issue; document and consider the Veteran's complaints and symptoms; and fully address the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159 (c)(4). 

The Board notes that the Veteran's representative has requested that the Veteran be afforded new VA examinations to assess the severity of his disabilities.  The representative did not indicate that the Veteran's disability had worsened since the last examination, but only indicated that the Veteran had not been examined for any of his disabilities since June 2011, five and a half years ago.  The Board finds, however, that the mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). The Board finds that the current evidence of record is sufficient to properly address the Veteran's disabilities. 

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations. See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. 

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Analysis for Foot Disabilities

The Veteran contends that his foot disabilities, including hammer toes, hallux valgus, and plantar fasciitis, are more severe than what is contemplated by the currently assigned noncompensable ratings.  For organizational purposes, the Board will address each foot disability separately.

Bilateral Plantar Fasciitis 

The Veteran's bilateral plantar fasciitis disability has been rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5276.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2016). 

Diagnostic Code 5276 for acquired flatfoot, provides a 50 percent rating for pronounced bilateral acquired pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  A 30 percent rating is assigned for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 10 percent rating is warranted for moderate pes planus where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo Achilles and pain on manipulation and use of the feet. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board also notes that, although Diagnostic Code 5284 contemplates residuals of foot injuries, the Board finds that the Veteran's bilateral foot disability, which specifically includes a diagnosis of plantar fasciitis, is more appropriately rated under Diagnostic Code 5276 for acquired flatfoot.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral plantar fasciitis disability warrants a 30 percent rating throughout the entire initial rating period on appeal. 

The evidence includes a December 2010 VA foot examination.  During the evaluation, the Veteran reported that the bottom of his feet in the arch area were painful.  He also wore orthotics, with only a "fair" response to the treatment.  Upon physical examination, it was noted that the location of the weight-bearing line was medial to the great toe.  Further, the examiner stated that there was evidence of abnormal weight bearing due to callosities.  It was also indicated that the Veteran's arches were decreased, but not flat.  He had pain on the bottom of his feet and the Veteran indicated that the base of the left second toe would swell.  

In a June 2011 addendum opinion, the examiner indicated that the Veteran had a diagnosis of bilateral plantar fasciitis.  The examiner further indicated that the Veteran had pain on his arches on palpation.  

Upon review of all the evidence of record, both lay and medical, the Board finds that a 30 percent rating is warranted for the entire initial rating period on appeal for bilateral plantar fasciitis.  The Board notes that the conjunctive form is not specifically employed in the enumeration of rating criteria under Diagnostic Code 5276; therefore, it is not required that all the manifestations that are listed be shown. See Dyess v. Derwinski, 1 Vet. App. 448 (1991); see also Camacho v. Nicholson, 
21 Vet. App. 360, 366 (2007) (the cases in which the CAVC has indicated that 
38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive).  

In this case, the Veteran has credibly reported that he experiences painful motion of his feet.  Further, the December 2010 and June 2011 examination reports specifically noted that the Veteran's bilateral plantar fasciitis was manifested by pain on palpation and on use of feet.  The examiner also noted that the Veteran's weight-bearing line was medial to the great toes.  The Veteran's second toe on his left foot was noted to swell occasionally.  Both feet also showed abnormal weight bearing due to callosities.  The Veteran has also only shown a fair response to treatment, including orthotics.  These symptoms are specifically contemplated under Diagnostic Code 5276 for both moderate and severe acquired flatfoot disability.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent disability rating for the Veteran's bilateral plantar fasciitis disability is warranted.

The Board further finds that a rating in excess of 30 percent is not more nearly approximated for the bilateral plantar fasciitis disability.  In this regard, the medical evidence does not demonstrate that the Veteran's bilateral foot disability is manifested by "pronounced" bilateral plantar fasciitis, with marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  

The Board has reviewed VA and private treatment records; however, while these records show continued complaints for the bilateral foot pain, but they do not provide evidence of current treatment with orthotic inserts or symptoms more nearly approximating a rating in excess of 30 percent.

The Board has also considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Although the Veteran does have some limitation of motion or function with prolonged standing due to pain, the Board finds that this is adequately considered in the 30 percent rating criteria under Diagnostic Code 5276 and has been considered as a symptom or finding when considering the severity of the bilateral foot disability. 

For these reasons, the Board finds that the Veteran's bilateral foot disability does not more nearly approximate a rating in excess of 30 percent for the entire initial rating period on appeal.

Hammer Toes 

The Veteran's right and left foot hammer toes have been rated pursuant to 
Diagnostic Code 5282, which specifically provides ratings based on hammer toes. Hammer toe of a single toe is rated noncompensable (0 percent) disabling. Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling. 38 C.F.R. § 4.71a.

The December 2010 VA examination shows that the Veteran has hammertoe of the 2nd toe on the left and right foot, but no claw foot.  

Based on the evidence, the Board concludes that a compensable rating is not warranted for the Veteran's right and left foot hammer toe as his disability does not affect all toes.  Instead, it approximates hammer toe of only the right and left 2nd toe.  Under Diagnostic Code 5282, this results in no more than a noncompensable rating.

The Board has considered any and all lay statements from the Veteran about the severity of his disability, to include pain.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994) . He is not, however, competent to identify a specific level of disability of the disorder at issue according to the appropriate diagnostic code.  Probative competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiner who examined him in December 2010.  The medical findings (as provided in the examination report) directly address the criteria under which the disability is evaluated.  As such, the Board finds this record to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.

Further, in light of the Board's grant of a 30 percent rating for plantar fasciitis, which includes consideration of pain, a separate disability ratings under Diagnostic code 5282 for hammertoes would violate the rule against pyramiding under 
38 C.F.R. § 4.14 (2015), as pain is explicitly or implicitly contemplated by this code.

For these reasons, the Board finds that a compensable rating for the Veteran's right and left foot hammer toe disability is not warranted.

Hallux Valgus

The Veteran's right and left foot hallux valgus (bunions) have been rated pursuant to Diagnostic Code 5281, which provides a maximum 10 percent disability rating for hallux valgus with resection of the metatarsal head or being severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5281.

During the December 2010 VA examination, the Veteran indicated that he experienced different pressure on his feet due to the hallux valgus.  He also complained of pain in both great toes.  Upon physical examination, angulation of the 1st metatarsophalangeal joint (MPJ) on the left was to 30 degrees and dorsiflexion was to 30 degrees.  On the right, angulation was to 30 degrees.  The examiner further indicated that the Veteran had undergone a bunionectomy on the left and right toes.  It was noted that the Veteran had scar tissue developing inside the joint and pain.  

Private treatment records include March 2006 and November 2006 Operative Reports from Dr. J. J.  These records confirm that the Veteran had right and left foot bunionectomies with screw fixation in 2006.  The operating report notes that the shelf of the medial aspect and metatarsal was "resected."  

Upon review of the evidence of record, the Board finds that the Veteran clearly meets the criteria for a 10 percent rating for each foot under Diagnostic Code 5280 based on his right and left foot bunionectomies.  Nonetheless, the Board finds that 
separate ratings under Diagnostic Code 5280  are not permitted as this would constitute improper pyramiding.  38 C.F.R. § 4.14 (stating that the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  
Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition, i.e. pyramiding.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In this case, the 30 percent rating (granted herein) for bilateral plantar fasciitis contemplates bilateral foot pain.  In other words, separate ratings under Diagnostic Code 5280 would evaluate the same manifestation of foot pain under two different diagnoses.  Accordingly, the Board finds that separate ratings for the right and left foot hallux valgus disability are not permitted.  

Rating Analysis for Cervical Spine Disability

The Veteran maintains that his cervical spine disability is more severe than what is contemplated by the currently assigned 10 percent rating.

The Veteran's cervical spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.  Under Diagnostic Code 5242 (degenerative arthritis of the spine), a 10 percent disability rating is assigned when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 but no greater than 335; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

A 20 percent disability rating is for assignment when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned where there is unfavorable ankylosis of the entire cervical spine. 

A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees.  Normal left and right rotation is from zero to 80 degrees.  The normal combined range of motion for the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Upon review of the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's cervical spine disability has been manifested by muscle spasms and limitation of flexion of the cervical spine to, at most, 30 degrees.

During the December 2010 VA examination, active range of motion of the cervical spine was limited to 32 degrees, extension was to 40 degrees, left lateral flexion was to 40 degrees, and right lateral flexion was to 40 degrees.  Lateral rotation on the left was to 40 degrees and lateral rotation on the right was to 70 degrees.  The combined range of motion was 290 degrees.  

The Board notes that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, normal extension is zero to 45 degrees, normal left and right lateral flexion is zero to 45 degrees, and normal left and right lateral rotation is zero to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 2. 

Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.

As such, flexion of the cervical spine during the December 2010 VA examination (rounded to the nearest five degrees) was to 30 degrees.  As noted above, a 20 percent disability rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees. 

Further, the evidence includes a private evaluation from the Veteran's treating chiropractic, B. L.  After performing a physical examination, B. L. indicated that the Veteran had mildly restricted range of motion in flexion.  Muscle spasms on the left at C6 and C7 were also present.  Further, there was joint dysfunction present together with myospasm located at the right upper cervical region.

For these reasons, the Board finds that a 20 percent rating for the Veteran's cervical spine disability is warranted as there is evidence of cervical muscle spasms and flexion limited to, at worst, 30 degrees.  

The Board further finds that, for the entire rating period on appeal, a rating in excess of 20 percent is not warranted.  The weight of the evidence does not demonstrate forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine which would warrant a 30 percent rating. Therefore, a higher rating in excess of 20 percent is not warranted for the rating period on appeal.

The Board has also considered the Veteran's reported impairment of function, such as pain and stiffness, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the cervical spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59,), the evidence does not show that the cervical spine disability more nearly approximates the criteria for a higher rating for any period on appeal.  The Veteran denied flare-ups during the December 2010 VA examination.  Further, following repetitive use testing, there was no additional limitation of motion in the cervical spine.  The Board finds that pain and reduced range of motion is fully contemplated in the current 20 percent rating.  As such, a higher rating based on pain and functional loss is not warranted.

The Board has also reviewed VA treatment records; however, they do not show forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

Next, the Board finds that the Veteran has not been diagnosed with Intervertebral Disc Syndrome.  He has also not reported any incapacitating episodes requiring physician prescribed bed rest during the last 12 months.  Accordingly, the Board finds that consideration for a higher rating pursuant to Diagnostic Code 5243 (Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) is not warranted.

As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  The Veteran has complained of some radiating pain to his arms as a result of his neck disability.  See December 2010 VA examination report.  Nonetheless, the December 2010 examiner and private and VA treatment records do not show a diagnosis of a neurological disability associated with the cervical spine disability.  Accordingly, a separate rating for an objective neurological abnormality is not warranted. 

For these reasons, the Board finds that the service-connected cervical spine disability more nearly approximates the criteria for a 20 percent rating, but no higher, for the entire rating period on appeal.

Rating for Right Hand Scar

VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  The Veteran's claim was filed in October 2010; therefore, the revised rating criteria for scars are applicable in the present case. 

Under the revised rating criteria, Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801. 

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) to Diagnostic Code 7802 provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

During the December 2010 VA examination, the Veteran indicated that he had scars on his right hand.  He reported that the joint was painful.  In a June 2011 VA addendum opinion, the examiner noted that the Veteran had a scar at the base of his right thumb.  The scar was 1 cm long in width and was slightly paler than his skin.  There was no adherence to the skin and no pain or problems with the scar.  

In his August 2011 Notice of Disagreement, the Veteran indicated that he had difficulty gripping with his right hand.  He noted that his doctor had arranged an appointment about the possibility of carpal tunnel.  This does not suggest to the Board that the Veteran's purported lack of grip strength is a result of his service-connected scar disability.  The Veteran is also not currently service-connected for carpal tunnel.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the right hand scar does not warrant a compensable rating under Diagnostic Code 7804 at any time during the appeals period.  The Board finds that a preponderance of the evidence is against finding that the scar is unstable or painful as described for a 10 percent evaluation under Diagnostic Code 7804.  See 
38 C.F.R. §§ 4.3, 4.7, 4.118.  The December 2010 VA examination shows that the Veteran's scar was not painful and there were not problems associated with the scar. The Board finds, therefore, that a compensable evaluation is not warranted under Diagnostic Code 7804.

The Board has also considered whether a compensable evaluation is warranted under other potentially applicable provisions of the Diagnostic Code.  However, the Veteran's scar has not been shown to be deep and nonlinear; as such, Diagnostic Codes 7801 and 7802 are not for application. 

Further, the Board finds that the Veteran's scars do not result in any disabling effects to warrant a rating under another appropriate diagnostic code in accordance with Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805.  As the Board has discussed above, the December 2010 VA examiner found that the scar did not cause any problems, including pain.  The Board finds, therefore, that a compensable rating is not warranted under Diagnostic Code 7805 based on disabling effects due to the Veteran's service-connected scar.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321 (b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the schedular rating criteria for Veteran's disabilities specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria for the Veteran's scar, bilateral foot, and cervical spine disabilities specifically provide for ratings based on pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are adequately contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's foot disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence of record shows that the Veteran is working full-time.  He has also not raised the issue of unemployability.   As such, no further discussion is required.


ORDER

For the entire initial rating on appeal, a disability rating of 30 percent, but no higher, for bilateral plantar fasciitis is granted.  

An initial compensable rating for hammer toes of the right foot is denied.

An initial compensable rating for hammer toes of the left foot is denied.

An initial compensable rating for hallux valgus of the right foot is denied.

An initial compensable rating for hallux valgus of the left foot is denied.

An initial rating of 20 percent, but no higher, for the cervical spine disability is granted.

A compensable rating for right hand scar is denied.


REMAND

The Veteran maintains that he has a left knee disorder that was incurred in service. 

Service treatment records show that the Veteran underwent an MRI in October 2009 of the left knee, which was conducted during his 3rd period of active duty service.  In December 2009 he was diagnosed with localized osteoarthritis of the left knee.  A July 2010 radiological report, conducted a few weeks prior to service separation, showed "Mild ostearthritis of patellofemoral articulation and lateral compartment."  

Following service separation, an August 2011 MRI of the left knee showed a very small amount of joint effusion.  There was some grade 1 signal within the anterior and posterior horn of the medial meniscus and the anterior horn of the lateral meniscus consistent with some myxoid degeneration.  However, there was no arthritis noted.  

During the December 2010 VA examination, x-rays of the left knee were unremarkable.  However, in the June 2011 addendum opinion, the examiner indicated that, on examination, both knees had crepitus and tenderness.  The Veteran was also noted to have decreased range of motion and pain in the left knee.  The examiner then stated that "even though x-rays are normal, veteran has some minimal arthritis in both knees based on the exam."  

Without further explanation, the Board finds that the June 2011 VA examiner's opinion to be contradictory and inconclusive as to whether the Veteran has currently diagnosed left knee arthritis or another disorder responsible for the crepitus, pain, tenderness, and decreased range of motion.  As such, the Veteran should be afforded a new VA examination, to include x-rays of the left knee, in order to assist in determining the nature of his left knee disorder and whether his left knee disorder was incurred in or is otherwise related to service. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA knee examination to determine the nature and etiology of the Veteran's left knee disorder. The relevant documents in the claims file should be made available to the VA examiner.  The examiner is asked to address the following:

(a)  List all current diagnoses pertaining to the left knee.  Arthritis must be confirmed by 
x-ray findings.  (Note:  the Veteran was diagnosed with mild ostearthritis of patellofemoral articulation and lateral compartment during service).  

(b)  For each diagnosis, state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's left knee disorder(s) was incurred in service or is causally or etiologically related to service. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


